 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    EDWARD ROYCE STOLZ, II,                            No. 2:18-cv-1923-KJM-KJN
12                       Plaintiff,
13            v.                                         ORDER
14    TRAVELERS COMMERCIAL
      INSURANCE COMPANY, et al.
15
                         Defendants.
16

17

18          This case arises out of a claim for insurance coverage under a homeowner’s policy issued

19   by Travelers for plaintiff’s property located in El Dorado Hills, California. The case has been

20   significantly side-tracked by multiple discovery disputes, which have largely centered around

21   plaintiff’s serial failures to make his property available for inspection by Travelers.

22          On January 8, 2019, plaintiff failed to make his property available for a court-ordered site

23   inspection. (See ECF Nos. 12, 21.) Travelers filed the pending ex parte application for an order

24   to compel the site inspection and for sanctions. (ECF No. 35.) Plaintiff opposed the request for

25   sanctions, and the court held two evidentiary hearings on the matter. (ECF Nos. 72, 97.)

26          After carefully considering the parties’ briefing, the arguments of counsel, the record

27   before the court, and the applicable law, the court GRANTS defendant’s ex parte application for

28   sanctions on the terms outlined in this order.
                                                        1
 1   I.     RELEVANT BACKGROUND

 2          A.      Procedural History

 3          Travelers began attempting to schedule a site inspection of plaintiff’s property in August

 4   of 2018. (ECF No. 10 at 1.) On November 16, 2018, the parties presented for an informal

 5   discovery dispute regarding Travelers’ request to inspect plaintiff’s property. (ECF No. 11.)

 6   After the informal conference, the court ordered an environmental inspection of the property to

 7   take place on November 29, 2018, and a formal site inspection to take place on January 8, 2019.

 8   (ECF No. 12.) The inspections were ordered to take place whether or not plaintiff could

 9   personally attend. (Id.)

10          Plaintiff failed to make the property available for inspection on November 29, 2018, and

11   Travelers’ filed an ex parte application for an order to compel the site inspection and for

12   sanctions. (ECF No. 15.) “Plaintiff’s counsel sent Travelers’ counsel an email late in the evening

13   on November 28 on the day before the inspection . . . [indicating] that the property was secured

14   and alarmed and would not be available.” (ECF No. 15 at 2.) Plaintiff’s attorney Mr. Ross

15   represented to the court that plaintiff intended to make clear in a subsequent declaration that he

16   “was unable to make the property available . . . because of a flood at his radio facility in Las

17   Vegas, Nevada,” which required plaintiff’s personal attention. (ECF No. 19 at 3.)

18          On December 7, 2018, the court issued an order resetting the environmental site

19   inspection, confirming the formal site inspection for January 8, 2019, and ordering plaintiff, as

20   client, to pay Travelers’ $1000.00 in sanctions. (ECF No. 21 at 2.) Importantly, the court ordered
21   plaintiff to “make appropriate arrangements to ensure that Travelers ha[d] the necessary access to

22   conduct the inspections,” whether or not plaintiff was able to personally attend. (ECF No. 21 at

23   2.)

24          On January 8, 2019, at 1:52 a.m., Mr. Ross texted defense counsel,

25                  Our client has conveyed to and represented to us that Sacramento
                    attorney John Sargetis would be attending the inspection in his
26                  [Plaintiff’s] place . . . unfortunately Mr. Sargetis is recovering from
                    an illness (some sort of surgery, I believe, but am not positive) and
27                  is apparently not well enough to make it to the inspection.
28   (ECF No. 36-3 at 2.)
                                                        2
 1          Later that day, Travelers filed the pending ex parte application for an order to compel and

 2   for sanctions, based upon plaintiff’s failure to make his property available on January 8, 2019, as

 3   ordered. (ECF No. 35.)

 4          During a January 10, 2019 hearing before the court, John Sargetis was present for a

 5   related issue. At the hearing, Mr. Sargetis stated that he had not been asked to attend the January

 6   8, 2019 site inspection and that he was not recovering from surgery during that time. (ECF No.

 7   53 at 15-18.)

 8          On January 11, 2019, the court ordered a further site inspection and gave plaintiff the

 9   option to either formally oppose Travelers’ ex parte application, or pay Travelers $7,268.21 in

10   consultant costs and attorneys’ fees as sanctions. (ECF No. 42 at 2.) Plaintiff chose to formally

11   oppose Travelers’ ex parte application.

12          Thereafter, Mr. Ross filed a motion for leave to withdraw as counsel, which was granted.

13   (ECF Nos. 44, 57.)

14          On May 17, 2019, the court conducted an evidentiary hearing with respect to plaintiff’s

15   opposition to Travelers’ ex parte application. Plaintiff appeared without counsel. Testimony was

16   provided by plaintiff, Jeremy Ross, John Sargetis, and Debby Naiman. (ECF No. 72.)

17          Plaintiff requested a further evidentiary hearing, which the court held on July 19, 2019.

18   Attorney Ben-Thomas Hamilton appeared on behalf of plaintiff and Edward Murphy appeared on

19   behalf of Travelers. (ECF No. 97.) At the second hearing, plaintiff chose not to elicit any

20   additional testimony.
21          At the conclusion of the hearing, the court ordered Mr. Murphy to provide an accounting

22   of the costs and attorneys’ fees Travelers incurred in relation to the pending ex parte application

23   and related evidentiary hearings. (ECF No. 99.) Mr. Murphy filed the accounting, which

24   documents a total of $20,284.16 in costs and fees. (ECF No. 100.) Plaintiff responded. (ECF

25   No. 102.)

26          B.       Plaintiff’s Representations to the Court
27          During the May 17, 2019 evidentiary hearing, plaintiff Edward R. Stolz, II testified under

28   oath. Plaintiff was questioned by Mr. Murphy and the court. Much of plaintiff’s testimony was
                                                        3
 1   internally inconsistent or inconsistent with facts established elsewhere in the record.1

 2          Toward the beginning of the hearing, the court questioned plaintiff regarding the excuses

 3   provided for cancelling the November 29, 2018 site inspection, “Did you in fact have to go to Las

 4   Vegas to deal with [flooding in your radio facility]?” Plaintiff responded, “I did not.” (ECF No.

 5   75 at 24-25.) After contradictory testimony from Mr. Ross, plaintiff later testified that he actually

 6   did go to Las Vegas from November 30, 2019, until December 2, 2018, to deal with the flooding.

 7   (ECF No. 75 at 201.)

 8          Plaintiff also testified that he did not recall receiving a copy of the court’s order that he

 9   pay Travelers $1,000.00 in sanctions, based on his failure to allow the November 29 inspection.

10   (ECF No. 75 at 30-31, 36-37, 41.) However, later in the hearing, Mr. Ross presented a copy of a

11   letter written by plaintiff and dated December 14, 2018.2 In the letter, plaintiff admitted to having

12   reviewed the court’s order that he pay $1,000.00 in sanctions. (ECF No. 75 at 217-18.)

13   Importantly, this order also confirmed the site inspection scheduled for January 8, 2019, which

14   was to “go forward . . . whether or not plaintiff [wa]s able to personally attended.” (ECF No. 21

15   at 2.) Nevertheless, plaintiff testified that he did not receive notice of the January 8 site

16   inspection until January 7, 2019. (See, e.g., ECF No. 75 at 60.)

17          Prior to the evidentiary hearings, plaintiff represented to the court that during the early

18   hours of January 8, 2019, he asked Mr. Ross to try to postpone the site inspection by 24 to 48

19   hours. (ECF No. 67 at 11.) Plaintiff also proffered that he “would’ve been able to contact Ms.

20   Naiman to find out whether she could be present” at the inspection. (Id. at 13.) In contrast, while
21   under oath, plaintiff testified that he asked Mr. Ross to move the January 8 site inspection by thee

22   hours, so that Ms. Naiman could be present. (ECF No. 75 at 53.)

23          Plaintiff also testified under oath that he called Ms. Naiman to discuss whether she was

24   available for the January 8 site inspection before he told Mr. Ross that Ms. Naiman would be

25
     1
26    Rather than exhaustively setting forth each inconsistency, the court highlights a few of the
     egregious examples.
27
     2
       Plaintiff did not challenge the validity of the letter. Indeed, by his answers to questions about
28   the letter, plaintiff admitted (at least tacitly) that he wrote it. (ECF No. 75 at 217-221.)
                                                             4
 1   available if the inspection were moved. (See ECF No. 75 at 66.) However, Ms. Naiman’s

 2   testimony and plaintiff’s own phone records demonstrate that plaintiff did not speak with Ms.

 3   Naiman about the January 8 site inspection until after plaintiff had spoken with Mr. Ross during

 4   the early hours of January 8, 2019. (ECF No. 75 at 246-49.)

 5           Moreover, plaintiff firmly denied that he told Mr. Ross that plaintiff planned on having

 6   Mr. Sargetis attend the January 8 site inspection on his behalf. (ECF No. 75 at 81-82.) Yet, in an

 7   email from plaintiff to Mr. Ross on January 8, 2019, at 12:26 a.m., plaintiff informed Mr. Ross, “I

 8   have engaged attorney John Sargetis of Sacramento Legal Center to address any subsequent

 9   inspection.” (ECF No. 75 at 168.)

10   II.     LEGAL STANDARD

11           Under the Federal Rules of Civil Procedure, “[i]f a party . . . fails to obey an order to

12   provide or permit discovery . . . the court where the action is pending may issue further just orders

13   [including] . . . dismissing the action or proceeding in whole or in part. . . [or] treating as

14   contempt of court the failure to obey any order except an order to submit to a physical or mental

15   examination.” Fed. R. Civ. P. 37(b)(2)(A)(v), (vii). “Instead of or in addition to the orders

16   above, the court must order the disobedient party, the attorney advising that party, or both to pay

17   the reasonable expenses, including attorney’s fees, caused by the failure, unless the failure was

18   substantially justified or other circumstances make an award of expenses unjust.” Fed. R. Civ. P.

19   37(b)(2)(C). Rule 37(b) extends to any order to provide or permit discovery. See Sali v. Corona

20   Reg'l Med. Ctr., 884 F.3d 1218, 1222 (9th Cir. 2018).
21           Additionally, “federal courts are vested with inherent powers enabling them to manage

22   their cases and courtrooms effectively and to ensure obedience to their orders. . . [including] the

23   ability to address the full range of litigation abuses through their inherent powers. While it is

24   preferable that courts utilize the range of federal rules and statutes dealing with misconduct and

25   abuse of the judicial system, courts may rely upon their inherent powers to sanction bad faith

26   conduct even where such statutes and rules are in place.” F.J. Hanshaw Enterprises, Inc. v.
27   Emerald River Dev., Inc., 244 F.3d 1128, 1136 (9th Cir. 2001) (citing Chambers v. NASCO, Inc.,

28   501 U.S. 32, 43-44, 46, 50 (1991)). However, “[b]ecause of their very potency, inherent powers
                                                          5
 1   must be exercised with restraint and discretion.” Chambers, 501 U.S. at 44.

 2          If a court imposes a contempt sanction “to punish past conduct, and . . . for a definite

 3   amount or period without regard to the contemnor’s future conduct, it is criminal. If the sanction

 4   is intended to coerce the contemnor to comply with the court’s orders in the future, and the

 5   sanction is conditioned upon continued noncompliance, it is civil.” Richmark Corp. v. Timber

 6   Falling Consultants, 959 F.2d 1468, 1481 (9th Cir. 1992). “[W]hen a court uses its inherent

 7   powers to impose sanctions that are criminal in nature, it must provide the same due process

 8   protections that would be available in a criminal contempt proceeding.” F.J. Hanshaw

 9   Enterprises, Inc., 244 F.3d at 1139 (9th Cir. 2001).

10   III.   DISCUSSION

11          A.      Nature of Sanctions

12          It is undisputed that on a number of occasions plaintiff failed to obey the court’s orders,

13   including the November 20, 2018, and December 7, 2018 discovery orders, when he failed to

14   make his property available for inspection on January 8, 2019. (ECF Nos. 12 and 21.) Yet,

15   plaintiff was unable to justify his failure to obey these orders. As highlighted above, plaintiff’s

16   representations and testimony were inconsistent and contradicted by other representations and

17   testimony in the record. Thus, the court concludes that plaintiff lacks any credibility regarding

18   his excuses. Furthermore, the court finds that plaintiff was given ample and appropriate notice of

19   the January 8, 2019 court-ordered inspection, which plaintiff directed his counsel to cancel on

20   less than 12 hours notice, without substantial justification.
21          Therefore, at a minimum, plaintiff is personally responsible for the costs and attorneys’

22   fees incurred by Travelers in bringing the January 8, 2019 ex parte application to compel the site

23   inspection. See Fed. R. Civ. P. 37(b)(2)(C); accord Sali, 884 F.3d at 1222.

24          Plaintiff is also responsible for the additional costs and attorneys’ fees Travelers incurred

25   in pursuing the ex parte application beyond the initial January 10, 2019 hearing. The court gave

26   plaintiff an opportunity to pay only $7,268.21 in sanctions, for the costs and fees Travelers
27   incurred prior to January 10, 2019. (ECF No. 42.) Instead, plaintiff chose to oppose the ex parte

28   application and move forward with the evidentiary hearings, even after the court explicitly
                                                        6
 1   warned plaintiff that if the court found him not credible, then plaintiff would be responsible for

 2   additional sanctions beyond the $7,268.21. (See ECF No. 67 at 8 (“If I find you not credible in

 3   that regard . . . then the sanctions will have gone up because then all that time spent in that

 4   hearing will then be a sanction that I impose”).)

 5          In addition, the court has considered whether plaintiff’s conduct and representations to the

 6   court warrant a finding of criminal contempt, or a recommendation that the case be dismissed.

 7   The court is extremely troubled by Mr. Stolz’s conduct. Indeed, at best, plaintiff’s

 8   representations and testimony have been been disingenuous. At worst, plaintiff knowingly

 9   perjured himself in an attempt to avoid paying sanctions, after plaintiff knowingly disobeyed an

10   order of the court.

11          At the same time, the court has not lost sight of the posture of this case. Plaintiff and his

12   former counsel apparently had a difficult relationship, which may have exacerbated the discovery

13   conflicts. Plaintiff also acted in pro per during the initial evidentiary hearing. The court is

14   encouraged by the recent addition of Mr. Hamilton as plaintiff’s counsel, and is hopeful that he

15   will be able to keep this case on track. Moreover, the court has a strong desire to see this case

16   resolved on the merits. The court is loath to recommend dismissal based on plaintiff’s

17   misconduct while acting on his own behalf. Similarly, the court determines that, at this time, the

18   current situation does not warrant a finding of criminal contempt and monetary sanctions to the

19   court. Plaintiff is admonished, however, that any future misconduct in this case, including a

20   failure to comply with a court order, may result in a recommendation of dismissal or sanctions to
21   the court.

22          B.      Amount of Sanctions

23          For bringing and pursuing the ex parte application, Travelers seeks $18,825.71 for

24   consultant costs and attorneys’ fees, and an additional $1,458.45 in costs, for a total of

25   $20,284.16. (ECF No. 100 at 5.) This includes the original $7,268.21 in sanctions, and is

26   supported by a declaration and detailed accounting. (ECF No. 100-1.)
27          Plaintiff challenges Travelers’ accounting and asserts that Travelers’ request should be

28   substantially reduced. (ECF No. 102.) First, plaintiff claims the accounting is insufficient
                                                         7
 1   because Travelers failed to submit an itemized billing statement. (Id. at 2.) However, Mr.

 2   Murphy’s declaration sufficiently details how much time he spent on various tasks related to

 3   Travelers’ pursuit of the ex parte application. (See ECF No. 101.) To discount the hours spent

 4   simply because they are not presented on an itemized bill would needlessly elevate form over

 5   substance.

 6          Second, plaintiff asserts that Travelers’ inappropriately seeks reimbursement of the time

 7   spent on the April 18, 2019 case management conference, which included other issues in addition

 8   to the ex parte application and evidentiary hearings. (ECF No. 102 at 3.) This argument is

 9   unavailing. Travelers only seeks reimbursement for the time spent on relevant matters:

10                  One of the issues discussed at the April 18, 2019 case management
                    conference was whether Plaintiff Stolz was still seeking an
11                  evidentiary hearing. Travelers is requesting 4 hours of attorneys’
                    time at $230 per hour for the time spent for meet and confer, filing
12                  of the Joint Status Report, and appearing at the further case
                    management conference. There were other matters unrelated to the
13                  evidentiary hearing, which occurred during the meet and confer and
                    which were discussed at the case management conference. Travelers
14                  is not including this time and is only requesting $920 as attorneys’
                    fees for the time spent dealing with the evidentiary hearing.
15

16   (ECF No. 100 at 2-3.)

17          Third, plaintiff argues that the time spent by Travelers on these issues was excessive. (See

18   ECF No. 102 at 4-6.) The court finds plaintiff’s arguments to be wholly unpersuasive. Indeed,

19   the court finds that the hours spent and billed by Mr. Murphy are quite appropriate and

20   reasonable.
21          Finally, there is no merit to plaintiff’s assertion that he should not have to reimburse

22   Travelers for the cost of ordering the transcript of the May 17, 2019 hearing. (ECF No. 102 at 6.)

23   It is of no moment that Travelers ordered a copy of the transcript before plaintiff formally

24   requested a second evidentiary hearing. At the first hearing, plaintiff indicated that he planned to

25   request a second hearing, which he later did. Thus, Travelers reasonably requested the transcript

26   in preparation of a further hearing.
27   ////

28   ////
                                                       8
 1   IV.        CONCLUSION

 2              Accordingly, for the foregoing reasons, IT IS HEREBY ORDERED that:

 3              1. Defendant’s January 8, 2019 ex parte application for sanctions (ECF No. 35) is

 4                   GRANTED.

 5              2. Plaintiff, as the client, is personally sanctioned in the amount of $20,284.16 for the

 6                   attorneys’ fees and costs incurred by Travelers’ in bringing and pursuing the ex parte

 7                   application.3 The sanctions shall be paid to Travelers’ counsel within fourteen (14)

 8                   days of this order.

 9              3. Failure to comply with this order may result in a recommendation that this action be

10                   dismissed.

11              IT IS SO ORDERED.

12   Dated: August 14, 2019

13

14

15

16

17
     stolz.1923.order ex parte app
18

19

20
21

22

23

24

25

26
     3
27     Plaintiff Edward R. Stolz, II is to pay these sanctions personally, and he may not pass on any
     portion thereof to former or current counsel. For example, Mr. Stolz may not use these sanctions
28   to offset any outstanding fees that he may owe Mr. Ross or the Adli Law Group.
                                                         9
